Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	Claims 1-6, 9, 11, 14-19, 21, 23, 25-27 are allowed. Claims 7, 8, 10, 12, 13, 20, 22, 24 are cancelled.
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to an apparatus performing on a basis of control information regarding a resource to which a filter for limiting a width of a guard band in a frequency band to be used in the radio communication is applied, the filter is applied to transmission data and the transmission data to which the filter has been applied is transmitted to an external apparatus through the radio communication thereby improving frequency use efficiency.

The Applicants independent claim 1 recites, inter alia an apparatus comprising: circuitry configured to
perform radio communication;
transmit to an external apparatus through the radio communication control information regarding a resource to he used m the radio communication;
select a filter from a plurality of filter candidates based on information received from the external apparatus, wherein the plurality' of filter candidates are stored in a memory of the apparatus and each of the plurality' of filter candidates
comprises a subcarrier bandwidth and a symbol length; and
limit a width of a guard band in a frequency band of the resource by applying the filter to the resource,
wherein the control information is transmitted to the external apparatus as part of a Radio Resource Control (RRC) signaling, and the control information is used by the external apparatus to set the width of the guard band.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art Olsen et al. [US 20150092677 A1] discloses in para  [0022]Fig. 1,  Because the roll-off or filter type of radio filter B 114 may differ from that of radio filter A 112, the guardband 134 may be larger or smaller than the guardband 124. For example, radio filter A 112 may have a sharper roll-off than radio filter B 114, and based on that sharper roll-off the base station may determine a smaller guardband 124 for the mobile device 102 and its radio filter A 112 (e.g., a guardband 124 of 0.5 MHz) and a slightly larger guardband 134 for mobile device 104 and its radio filter B 114 (e.g., a guardband 134 of 0.75 MHz). 
The prior art Stedelmeier  et al. [US 20160006464 A1 ] discloses in para [0028]Fig. 1, Fig. 2, Fig.2A, Fig. 2B,  The filter 14 is applied after the OFDM generation (generally including an IDFT) to reduce the shoulders (of the generated OFDM signal). This curve does no longer have a flat characteristic within the signal bandwidth BW, which is caused by the low number of filter coefficients of the filter 14, i.e. because--compared to conventional OFDM encoding apparatus--the filter 14 is generally much 

However the combination of prior arts does not discloses for independent claims 1, 15, 19 and 21
select a filter from a plurality of filter candidates based on information received from the external apparatus, wherein the plurality' of filter candidates are stored in a memory of the apparatus and each of the plurality' of filter candidates comprises a subcarrier bandwidth and a symbol length;
 Therefore, independent claims 1, 15, 19 and 21 are allowed for these above reasons. Respective dependent claims of independent claim 1, 15, 19 and 21 are also allowed.
Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pouline et al. [US 20040257270 A1] Clutter rejection in a passive radar receiver of ofdm signals with antenna array.
Jitasukawai et al. [US 20070263738 A1] Radio transmission method, radio reception method, radio transmission apparatus and radio reception apparatus
Vilaipornsawai et al. [US 20160269212 A1] System and Method for Guard Band Utilization for Synchronous and Asynchronous Communications
Chung et al. [US 20110211489 A1] Communication Method and Apparatus in Multi-Carrier System
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413